DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 2/18/2021, is acknowledged. Claims 1 and 3 – 4 are amended. Claims 1 – 4 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “A method of producing the high-strength cold rolled steel sheet according to claim 1” on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/174605 (“Lee”; US 2017/0051378 cited herein as English translation, both cited in IDS of 08/06/2018 and of record) in view of US 2014/0144553 (“Hata”; of record) and US 2010/0003540 (“Koseki”).
Regarding claim 1, Lee teaches a high-strength, cold rolled steel sheet ([0015], L 1-2) comprising a chemical composition ([0015], L 3-8) that is compared to the claimed composition in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

requires only the elements listed on the Table above. Other elements may be optionally added, but as they are not required (see [0044]-[0056]), they do not preclude Lee from meeting a closed composition. Thus, Lee sufficiently teaches the closed composition of the instant claim.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Lee overlaps that of the instant claim for each claimed element.
It is noted by the Examiner that Lee teaches a composition in terms of weight percentage while the instant application claims a composition in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between the two units, and would expect the compositions to overlap in the same manner as presented when converted to the same unit.
Moreover, Lee teaches that the steel sheet has a microstructure which may include, by area fraction, 5% or less of polygonal ferrite having a minor axis to major axis ratio of 0.4 or greater, 70% or less of acicular ferrite having a minor axis to major axis ratio of 0.4 or less, 25% or less (excluding 0%) of acicular retained austenite, and a remainder of martensite ([0015], L 9-14). The Examiner asserts that this results in a total of 0-75% ferrite, 0-25% retained austenite, and a remainder (0-100%) of martensite.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the microstructure taught by Lee overlaps that of the instant claim for each claimed phase of ferrite, martensite, and retained austenite.

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the tensile strength range taught by Lee (780 MPa or more) encompasses that of the instant claim (900 MPa or more).
Moreover, Lee teaches that the steel sheet has an excellent elongation percentage ([0110]). Additionally, Lee provides several inventive examples of steel sheets having an elongation percentage upwards of 20% (Table 2, Inventive Examples 1-5 & 9-10). Thus, as the inventive examples as a whole depict an elongation percentage range which encompasses or overlaps the claimed range of 20% or more, a prima facie case of obviousness exists (MPEP 2144.05 I).
Even further, Lee is silent as to the yield ratio of the steel sheet. It is noted by the Examiner that there is no definition of what constitutes a “yield ratio” present in the instant specification, or clarified in Applicant’s remarks. However, if a “yield ratio” is taken to be the ratio between yield strength and tensile strength, as is common in the field, it can be determined that Lee provides several inventive examples which have yield ratios that fall within Applicant’s claimed range of 60% or more (Table 2, Inventive Examples 1-3 & 9). Thus, as the inventive examples as a whole depict a yield ratio range which encompasses or overlaps the claimed range of 60% or more, a prima facie case of obviousness exists (MPEP 2144.05 I).
Lee does not explicitly teach that a mode of the crystal grain circularity of the retained austenite is 0.6 or less, the mode of the crystal grain circularity being a class value corresponding to the maximum number of crystal grains in a distribution of crystal grain circularity of the retained 2 where S is an area of the crystal grain of the retained austenite, and L is a perimeter of the crystal grain of the retained austenite.
However, Lee does teach generally that the retained austenite is acicular and is advantageous in securing strength and ductility ([0059]-[0060]). Additionally, Lee teaches a similar manufacturing method for the steel sheet as is disclosed in the instant specification: Lee teaches initially reheating a steel slab satisfying the above-mentioned component composition at 1000°C to 1300°C ([0071]); the instant specification discloses initially heating a slab to 1100°C or more and 1200°C or less (Instant Application: [0034], L 19-20).
Lee teaches hot-rolling the steel slab to a finisher delivery temperature of 800°C to 950°C ([0074]); the instant specification discloses hot rolling the slab to a finisher delivery temperature of 850°C or more and 950°C or less (Instant Application: [0034], L 20-21).
Lee teaches coiling the hot-rolled steel sheet at a temperature of 750°C or less ([0077]), which would thus require cooling to a temperature of 750°C or less; the instant specification discloses cooling the hot rolled sheet, with a cooling rate in a temperature range from the finisher delivery temperature to 700°C of 50 °C/s or more (Instant Application: [0034], L 21-23), and coiling the hot rolled sheet at 300°C or more and less than 550°C after cooling (Instant Application: [0034], L 23-24).
Lee does not explicitly teach the cooling rate at which the steel is cooled between hot rolling and coiling steps.

It would have been obvious to an ordinarily skilled artisan to incorporate the cooling rate of at least 400°C/s to coiling temperature as taught by Hata into the method taught by Lee. Cooling at such a rate results in reduction of cooling time, and may greatly refine the structure of the hot-rolled steel sheet.
The Examiner asserts that the cooling rate taught by Lee in view of Hata (at least 400°C/s) falls within the disclosed cooling rate (50°C/s or more).
The instant specification discloses cooling the hot rolled sheet to 100°C or less by water cooling, after the coiling (Instant Application: [0034], L 24-25).
Lee does not explicitly teach a step of water cooling the steel sheet to 100°C or less after coiling. However, Lee does teach steps of pickling ([0080], L 1-2) and cold-rolling ([0080], L 2-4) that are conducted after coiling. An ordinarily skilled artisan would expect these steps, in particular the cold-rolling step, to be conducted at room temperature, which would certainly be below 100°C. Thus, it would be expected that the process taught by Lee must implicitly include a step of cooling to less than 100°C after coiling. 
Regarding the cooling being water cooling, Hata teaches that cooling can be carried out at a desired cooling rate by water cooling, mist cooling, or gas cooling ([0143]). Further, Koseki 
It would have been obvious to an ordinarily skilled artisan to try water cooling when cooling the steel sheet after coiling, a step which is implicitly taught by Lee. The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103” (MPEP 2143 I E). Water cooling is one of a finite number of identified, predictable potential solutions to a recognized need or problem in cooling methods. Further, an ordinarily skilled artisan would have a reasonable expectation of success in implementing water cooling, which would have predictably resulted in the steel sheet being cooled. Even further, it is known in the art that water cooling provides enhanced strength and ductility to a processed part over other cooling techniques, such as mild cooling.
Lee teaches pickling the coiled hot-rolled steel sheet ([0080], L 1-2); the instant specification discloses pickling the hot rolled sheet after water cooling (Instant Application: [0034], L 25).
Lee teaches cold rolling the coiled and pickled hot-rolled steel sheet ([0080], L 2-4); the instant specification discloses cold rolling the hot rolled sheet to obtain a cold rolled sheet after pickling (Instant Application: [0034], L 25-26).
Lee teaches annealing the cold rolled sheet at a temperature of Ac3 or more ([0085]); the instant specification discloses annealing the cold rolled sheet at 730°C or more and 820°C or less after cold rolling (Instant Application: [0034], L 26-27). It is noted by the Examiner that Lee 
Lee teaches cooling the sheet after first annealing ([0085], L 3); the instant specification discloses cooling the cold rolled sheet to a temperature range of 300°C or more and 500°C or less after annealing (Instant Application: [0034], L 27-28).
Lee teaches annealing the sheet for a second time between the Ac1 and Ac3 temperatures ([0088]) and maintaining for 2 minutes or less ([0090], L 7-8); the instant specification discloses after cooling, performing an overaging treatment of holding the cold rolled sheet in 25the temperature range of 300°C or more and 500°C or less for 100 s or more and 1000 s or less (Instant Application: [0034], L 28-31). It is noted by the Examiner that Lee teaches inventive examples wherein the second annealing temperature is set at 440°C (Table 2, All Inventive Examples, “Reheating Temperature”).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the steel sheet taught by Lee would possess a mode of crystal grain circularity of retained austenite according to the formula of the instant claim and represented by a histogram as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition, properties, and manufacturing method between the steel sheet taught by Lee and that disclosed in the instant application and in the instant claim. Further, in addition to the explicit teachings provided by Lee relating to properties of the steel sheet, it is prima facie expected that the steel sheet taught by Lee would possess a tensile 
Regarding claim 2, Lee teaches that the steel sheet may also be hot-dip galvanized ([0016]; [0066]). An ordinarily skilled artisan would appreciate such a process to result in a galvanized layer on a surface of the steel sheet.

Regarding claim 3, Lee teaches a method of producing a high-strength cold rolled steel sheet ([0017], L 1-3), the method comprising: heating a steel slab at 1000°C to 1300°C ([0071]); hot-rolling the steel slab to a finisher delivery temperature of 800°C to 950°C ([0074]); coiling the hot-rolled steel sheet at a temperature of 750°C or less ([0077]), which would thus require cooling to a temperature of 750°C or less; pickling the coiled hot-rolled steel sheet ([0080], L 1-2); cold rolling the coiled and pickled hot-rolled steel sheet ([0080], L 2-4); annealing the cold rolled sheet at a temperature of Ac3 or more ([0085]); cooling the sheet after first annealing ([0085], L 3); and annealing the sheet for a second time between the Ac1 and Ac3 temperatures ([0088]) and maintaining for 2 minutes or less ([0090], L 7-8).
The Examiner notes that the slab heating temperature (1000-1300°C), hot-rolling finisher delivery temperature (800-950°C), cooling temperature (750°C or less), coiling temperature (750°C or less), and maintaining time of the second heat treatment (2 minutes or less) taught by Lee overlap, fall within, or encompass those claimed in the instant claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists.
prima facie obvious that the temperature ranges taught by Lee for the first and second annealing heat treatments, and the temperature which the steel is cooled to between heat treatments, overlaps with the ranges claimed in the instant claim.
Lee teaches that the steel slab that is initially heated has a composition ([0015], L 3-8) that is compared to the composition of the steel slab of the instant claim in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding the closed composition of the instant claim, the Examiner notes that Lee requires only the elements listed on the Table above. Other elements may be optionally added, but as they are not required (see [0044]-[0056]), they do not preclude Lee from meeting a closed composition. Thus, Lee sufficiently teaches the closed composition of the instant claim.
prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the chemical composition taught by Lee overlaps that of the instant claim for each claimed element.
It is noted by the Examiner that Lee teaches a composition in terms of weight percentage while the instant application claims a composition in terms of mass percentage. The Examiner asserts that an ordinarily skilled artisan would be capable of converting between the two units, and would expect the compositions to overlap in the same manner as presented when converted to the same unit.
Lee does not explicitly teach the cooling rate at which the steel is cooled between hot rolling and coiling steps.
Hata teaches a method for producing a cold-rolled steel sheet ([0001]), which largely comprises the same method steps as both Lee and the instant application ([0046]-[0052]). Hata teaches that between a hot-rolling step and a coiling step, the steel sheet is cooled to 750°C or below, at a cooling rate of at least 400°C/s ([0132], L 8-14). Hata further teaches that cooling at such a high rate is beneficial as it results in a reduction of cooling time, and greatly refines the structure of the hot-rolled steel sheet ([0141], L 1-5).
It would have been obvious to an ordinarily skilled artisan to incorporate the cooling rate of at least 400°C/s to coiling temperature as taught by Hata into the method taught by Lee. Cooling at such a rate results in reduction of cooling time, and may greatly refine the structure of the hot-rolled steel sheet.
The Examiner asserts that the cooling rate taught by Lee in view of Hata (at least 400°C/s) falls within the claimed cooling rate (50°C/s or more).

Regarding the cooling being water cooling, Hata teaches that cooling can be carried out at a desired cooling rate by water cooling, mist cooling, or gas cooling ([0143]). Further, Koseki teaches that when a cooling method other than water cooling, such as mild cooling, is employed when cooling a steel product, both strength and ductility are lowered (see Koseki: [0162]).
It would have been obvious to an ordinarily skilled artisan to try water cooling when cooling the steel sheet after coiling, a step which is implicitly taught by Lee. The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103” (MPEP 2143 I E). Water cooling is one of a finite number of identified, predictable potential solutions to a recognized need or problem in cooling methods. Further, an ordinarily skilled artisan would have a reasonable expectation of success in implementing water cooling, which would have predictably resulted in the steel sheet being cooled. Even further, it is known in the art that water cooling provides enhanced strength and ductility to a processed part over other cooling techniques, such as mild cooling.
4, Lee teaches that the steel sheet may also be hot-dip galvanized after final heat treatment ([0099]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 3 – 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 – 4 of copending Application No. 16/075747 (referencing US Pre-Grant Pub 2019/0062863). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive in scope in all aspects except that the instant claims claim a closed composition and are thus narrower in scope, and there is a difference in coiling temperature (300°C or more and less than 550°C for the instant application, and 550°C or more and 650°C or less for the ‘747 application). However, these coiling temperature ranges are so close that even in the case of no direct overlap, absent a showing of criticality or unexpected results, a prima facie case of obviousness exists (MPEP 2144.05 I).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Response to Declaration
The declaration under 37 CFR § 1.132 made by Yuji Tanaka and filed 2/18/2021 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 2/18/2021 is insufficient to overcome the rejection of claim 1 based upon WO 2015/174605 (“Lee”; US 2017/0051378 cited herein as English translation, both cited in IDS of 08/06/2018 and of record), and claim 3 based upon Lee in view of  US 2014/0144553 (“Hata”; of record) applied under 35 U.S.C. 103 as set forth in the last Office action because:
In the declaration, Mr. Tanaka has established, through explanation and presentation of evidence, that the processing conditions, presently claimed in claim 3, are tied to the resulting properties of the obtained high-strength cold rolled steel sheet, presently claimed in claim 1. However, no persuasive reasoning or evidence has been presented which would establish that these properties would be unexpected or critical. Rather, it appears that Applicant has simply chosen these processing conditions to satisfy desired properties of the obtained steel sheet. That is, none of these claimed properties would be “unexpected” and therefore inventive/non-obvious. 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP 716.02). Applicant has not established that the results are in fact unexpected, unobvious, and of statistical and practical significance. Applicant has merely established that the processing conditions as claimed in claim 3, result in the “optimum” properties of the steel sheet, now explicitly claimed in claim 1. It is further noted that Lee also 
As established in the rejection previously, it would have been obvious to an ordinarily skilled artisan to water cool the steel sheet after coiling. The presentation of data which establishes an improvement in material properties of the steel sheet when using water cooling over other types of cooling is not persuasive, in view of the prior art. The Koseki reference, for example, provides that strength and ductility of a steel material may be decreased when cooling other than water-cooling is utilized ([0162]). As such, the advantages of water cooling suggested by the presented evidence would not be considered unexpected by an ordinarily skilled artisan.
Regarding the data proffered that allegedly illustrates the criticality of coiling temperature, and cooling conditions after coiling, the Examiner maintains that the evidence is not evidence of unexpected results or criticality; rather, it can only serve to explain that processing conditions have an effect on the resulting properties of the obtained product. To elaborate, the Examiner notes that the data present in the Additional Tables does not appear to illustrate an unexpected effect occurring when varying parameters such as coiling temperature or coiling stop temperature. Rather, they establish that 1) as coiling temperature increases, the mode of crystal grain circularity increases (Additional Tables 2(1) and 3(1)), and 2) as cooling stop temperature after coiling increases, elongation percentage decreases (Additional Tables 2(3) and 3(3)).
As the prior art combination teaches a composition and processing method that is substantially similar to the claimed composition and processing method, as well as sharing a substantial number of material properties in common, the prima facie case of obviousness is maintained.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 2/18/2021 are acknowledged and have been fully considered. The Examiner agrees that the entered amendment to instant claim 1 now requires the limitation regarding crystal grain circularity in all cases, where it was previously a conditional limitation.
Regarding Applicant’s argument that the closed composition of the instant claims distinguishes over the prior art, the Examiner finds this unpersuasive. Applicant has cited Inventive Steels disclosed by Lee containing alloying elements other than what is claimed in the instant claim in a closed composition. However, the Examiner maintains that in teaching the overall composition of the taught steel, only the elements C, Si, Mn, P, S, Al, N, and Fe are required in the steel in the taught amounts (see Lee: [0015], L 3-8). Although Lee teaches other elements may be optionally added, they are not required (see [0044]-[0056]), and thus do not preclude Lee from meeting a closed composition. Thus, Lee sufficiently teaches the closed composition of the instant claim.
Applicant argues further that as Hata teaches that cooling can be carried out by water cooling, mist cooling, or gas cooling before coiling, an ordinarily skilled artisan would not have been reasonably led by the teachings of Hata to incorporate water cooling in the cooling step after coiling, to arrive at the Applicant’s process recited in amended claim 3. The Examiner respectfully finds this argument unpersuasive.
The Examiner asserts that Applicant’s argument amounts to a piecemeal analysis of the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As previously established, it would be expected that there is an implicit step of cooling the steel sheet to room temperature after coiling in the method taught by Lee. An ordinarily skilled artisan would appreciate that this step of cooling would need to be accomplished by a certain type of cooling method. The cooling methods disclosed in the Hata reference, for example water cooling, would have been obvious to try, as water cooling is one of a finite number of identified, predictable potential solutions to a recognized need or problem in cooling methods. Further, an ordinarily skilled artisan would have a reasonable expectation of success in implementing water cooling, which would have predictably resulted in the steel sheet being cooled. Once again, the fact that Hata teaches these cooling methods in a cooling step before cooling, rather than after cooling, would not prevent an ordinarily skilled artisan form looking to Hata as a source for potential solutions for a cooling step after coiling, and arguing it would amounts to attacking of the references individually.
Applicant argues further that it would not be prima facie expected that the Lee reference would possess the claimed mode of crystal grain circularity of retained austenite. The Examiner respectfully finds this argument unpersuasive.
Applicant once again notes that the claims as amended now require a closed composition. Applicant has cited Inventive Steels disclosed by Lee containing alloying elements other than what is claimed in the instant claim in a closed composition. However, the Examiner maintains that in teaching the overall composition of the taught steel, only the elements C, Si, Mn, P, S, Al, N, and Fe are required in the steel in the taught amounts (see Lee: [0015], L 3-8). Although Lee teaches other elements may be optionally added, they are not required (see [0044]-[0056]), and thus do not 
Applicant further notes that Lee does not teach the newly added properties of amended claim 1. The Examiner notes that multiple inventive steels disclosed in Lee meet the claimed requirements for these properties, as is discussed in the rejection previously. Although some of these steels do contain alloying elements that are not permitted due to the closed composition of the instant claim, they serve as evidence that the general steel taught by Lee, which does not require these additional alloying elements ([0015], L 3-8), would be expected to possess elongation and yield ratio properties which would obviate the claimed properties due to encompassing or overlapping ranges. Even further, Lee does explicitly teach that the steel has a tensile strength of 780 MPa or greater ([0019]; [0110]), which encompasses the claimed tensile strength (900 MPa or greater). 
Regarding the double patenting rejection, the Examiner agrees with Applicant that the claims at issue are not coextensive in scope, in view of the different coiling temperature ranges. As such, the provisional statutory double patenting rejection of claims 3 and 4 has been withdrawn. However, a provisional non-statutory obviousness-type double patenting rejection has been entered in its place.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/B.C.A./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735